DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 2-9, 10, 17, and 11-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 15, 12-14, and 16-18 of U.S. Patent No. 11,408,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed calms of the present invention are fully encompassed by the listed claims of the reference patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADE-FOSUDO et al. (20140166277 – ‘ADE-FOSUDO’).
ADE-FOSUDO discloses a system, comprising (see entire patent in addition to cited paragraphs and figures below):
Re claims 10, 1 (method claim 1 is pertinent because when put the system in operation will result in the steps as called for in the method claim):
an inflatable packer 20 (i.e., figs. 2, 3), including an inflatable element 40;
a pump 50 (i.e., pgh. 23, abstract) in fluid communication with the inflatable element;
a motor 55 (i.e., fig. 3), wherein the motor is coupled with the pump 50 to drive the pump (i.e., pgh. 27, “In embodiments having electric motor 55, microcontroller 58 sends RPM commands to the motor controller to turn on or turn off motor 55 and, thus, turn on or turn off pump 50”, abstract);
a pressure sensor (i.e., pgh. 32, “a pressure sensor’) between (i.e., pgh. 32, it relays information between the inflatable element and motor operatively associated with the pump) and the pump and the inflatable element, the pressure sensor positioned to measure pressure of the inflatable element (i.e., pgh. 32, “the pressure sensor detects the pressure created within the sealing element chamber’); and
a motor controller 58, (i.e., pghs. 26, 32, “microcontroller’) coupled with the motor, the motor controller including a processor (i.e., pgh. 24, microcontroller 58 to encode and decode commands to and from surface processing unit 19), a computer readable medium (i.e., pgh. 17, “Electronic communication line 18 is electronically associated with surface processing unit 19 which can be a computer having appropriate software installed thereon for controlling sealing devices 20 and fluid control valves 16) in communication with the processor, and processor-executable instructions stored on the computer readable medium that instruct the processor to execute a pressure control algorithm to control a speed of the motor (i.e., pghs. 26-28) in response to pressure measurement data from the pressure sensor (i.e., pgh. 42)
Re claim 2, the onset of restraining is a time (i.e., pgh. 33, “Continuous monitoring of the current pressure inside sealing element chamber” implies involving time) at or after engagement of the inflatable element with a wall of the borehole (i.e., fig. 3).
Re claim 3, maintaining the pressure of the inflatable element at or about the pressure threshold (i.e., pghs. 33, 34, 42).
Re claim 5, determining onset of restraining of the inflatable element has occurred when the derivative is equal to or greater than the derivative threshold (i.e., pgh. 34, “the pump position encoder can be monitored and any changes in position outside a threshold would cause the motor and pump to be activated”) and the measured pressure is equal to or greater than a pressure threshold (i.e., pgh. 42, “If the pressure reading by the pressure sensor that is being communicated to the surface processing unit is outside of an error threshold, an alert is displayed at the surface processing unit so that corrective action can be taken by the operator. For example, the operator can cause the software in the surface processing unit to send a signal to the microcontroller to activate or inactivate the motor and, thus, the pump, causing modification of the pressure within the expandable sealing element”).
Re claim 11, the processor-executable instructions include (i.e., pghs. 8, 17, 27, 32, 33, 34, 36, 37, 41, 42): processor-executable instructions (i.e., in CPU) that instruct the processor to determine a derivative of the pressure measured by the pressure sensor with respect to time and to compare the derivative to a derivative threshold; processor-executable instructions that instruct the processor to compare the pressure measured by the pressure sensor to a pressure threshold; and processor-executable instructions that instruct the processor to, when the derivative is equal to or greater than the derivative threshold and when the pressure measured is equal to or greater than the pressure threshold, determine onset of restraining and turn off or slowdown the motor (i.e., pghs. 8, 17, 27, 32, 33, 34, 36, 37, 41, 42).
Re claims 9, 12, the motor is an electric motor, and wherein the motor controller includes a variable frequency drive (i.e., fig. 4, “electric motor”, “gearing”).
Re claim 13, the processor-executable instructions include (i.e., pghs. 8, 17, 33, 34, 36, 42) processor-executable instructions that instruct the processor to maintain the pressure of the inflatable element at or about the pressure threshold after the onset of restraining.

ADE-FOSUDO discloses a system, comprising (please see entire patent in addition to cited paragraphs and figures below).
Re claim 18: a computer readable medium (i.e., pgh. 17); and processor- executable instructions stored (i.e., in CPU) on the computer readable medium that are configured to instruct a processor to execute a pressure control algorithm to control a speed of a motor in response to pressure measurement data (i.e., pghs. 8, 17, 27, 32, 33, 34, 36, 37, 41, 42);
the processor-executable instructions stored on the computer readable medium include (i.e., pghs. 8, 17, 27, 32, 33, 34, 36, 37, 41, 42): processor- executable instructions that instruct the processor to receive the pressure measurement data from a pressure sensor positioned to measure pressure of an inflatable element 40 of the inflatable packer 20 (i.e., figs. 2, 3); processor-executable instructions that instruct the processor to determine a derivative of the pressure measurement data with respect to time; and processor-executable instructions that instruct the processor to determine a motor speed of a motor that drives a pump that inflates the inflatable element, based on the pressure measurement data and the derivative (i.e., pghs. 8, 17, 27, 32, 33, 34, 36, 37, 41, 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ADE-FOSUDO.
Re claims 6, 15, ADE-FOSUDO teaches the derivative threshold and the pressure threshold above, but is silent on the derivative threshold is 10 psi/sec or less, and wherein the pressure threshold is 100 psi or less. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try system of ADE-FOSUDO with the derivative threshold is 10 psi/sec or less, and wherein the pressure threshold is 100 psi or less for a predictable performance of the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ADE-FOSUDO in view of Hsu et al. (20100263442 - 'Hsu').
Re claims 4, 14, ADE-FOSUDO teaches the derivative, but is silent on the derivative is calculated using a Savitzky-Golay polynomial filter. However, a Savitzky- Golay polynomial filter is well Known and Hus teaches the derivative (pressure verses time) calculated using a Savitzky-Golay polynomial filter (i.e., pgh. 61) in a wellbore operation. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try system of ADE-FOSUDO, with the derivative (pressure verses time) calculated using a Savitzky-Golay polynomial filter, as taught by Hsu, for controllably inducing a pressure change (i.e., Hsu, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676